Citation Nr: 1123521	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-44 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the Veteran's combined disability rating of 40 percent was properly computed.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981to January 1984.  This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision (corrected in a June 2010 rating decision) by the 
Waco Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has disagreed with the computation of his combined disability evaluation.  


FINDING OF FACT

The Veteran's service-connected disabilities are now: cystic acne vulgaris, rated 30 percent; bilateral blepharitis and conjunctivitis, rated 10 percent; hemorrhoids, rated 10 percent; and postoperative anal fistula, rated 0 percent.   


CONCLUSION OF LAW

40 percent is the correct combined rating for the Veteran's service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

II. Factual Background, Legal Criteria and Analysis

The Veteran's service-connected disabilities were rated 20 percent, combined when he filed a claim for increase in December 2005.  A July 2006 rating decision denied higher ratings for his bilateral conjunctivitis and blepharitis (rated 10 percent); cystic acne vulgaris (rated 10 percent), hemorrhoids (rated 0 percent); and postoperative anal fistula (rated 0 percent).  The Veteran appealed that decision and in November 2009 the Board granted increased ratings for hemorrhoids (10 percent) and for cystic acne vulgaris (30 percent).  The December 2009 rating decision (which implemented the November 2009 Board decision and is on appeal) erroneously assigned a 10 percent rating for service-connected postoperative anal fistula, as opposed to the hemorrhoids.  This error was corrected in the June 2010 rating decision.  The combined rating was determined to be 40 percent.  The Veteran contends that the combined rating should be 50 percent (and that the RO has failed to implement the Board's grant of a percent rating for hemorrhoids).

The Board notes at the outset that the 40 percent combined rating (as corrected in June 2010) encompasses the Board's award of an increased (to 10 percent ) rating for hemorrhoids.  

Disability evaluations computed with the Combined Ratings Table result from consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  See 38 C.F.R. § 4.25.

The record shows that the veteran's service connected disabilities are now: cystic acne vulgaris, rated 30 percent; bilateral blepharitis and conjunctivitis, rated 10 percent; hemorrhoids, rated 10 percent; and postoperative anal fistula, rated 0 percent.  Under 38 C.F.R. § 4.25, a 30 percent rating (acne) combined with a 10 percent rating (blepharitis/conjunctivitis) equals a 37 percent combined rating.  A 37 percent rating and a 10 percent rating (hemorrhoids) combine to a 43 percent rating.  This figure is rounded down to 40 percent because it is less than 45 percent (at which point it would be rounded up).  Accordingly, the Board concludes that the Veteran's combined rating was properly computed to be 40 percent.  


ORDER

The appeal challenging the computation of the combined rating (of 40 percent) for the Veteran's service connected disabilities is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


